Title: From John Quincy Adams to Thomas Boylston Adams, 12 September 1820
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N, 26My dear Brother.
					Washington 12 Septr. 1820.
				
				I have to reply to at least three Letters to you, the reason of which I will tell you hereafter, if it please God—At present I only write to give you full power to do with my Penn’s Hill farm and both the Houses as you think best.—The same with that at Mount Wollaston—except that you must not strip the latter of any good wood—And beware of running me too much in debt for repairs.I was much gratified by learning that George had taken one of the Boylston prizes for declamation—The more so because I am well aware of the petty prejudices against his name and connections, which sway among the Learned Thebans of Harvard—But I had rather my children should have to make their way against those prejudices, than that they should ever be suspected of obtaining prizes by favour—I see also that they will have a better chance for success in competitions, before other persons as well as the judges, than in cases of conclave-verdicts, where the umpires have no public-opinion present watching over themselves; and think it very doubtful whether George would have been among the victors, if the declamations had been in private—Still I can conceive that no injustice was done to George in the case of his Dissertation—He says the prize was given for Style—The prize of such a composition ought to be given for Style; and he should take it as an admonition to be more careful of his. I am much pleased with his work, and still more for his Spirit in entering the lists; but the next time he writes he must prune and polish more—His words are redundant; his epithets general and not sufficiently discriminating, his tone of discourse too colloquial, his language not duly tuned to the ear—All these things are irradiations from the lamp—they are to be elicited by Study, and by study he can gather them. As he has gained one prize, he can with more confidence renew the claim to the palm for composition, and I hope he will do so. It grieves me to the soul that I am unable to pay my father and friends my usual yearly visit, this Season but when I tell you that three O’Clock is my regular rising hour, and that I shall yet not be in time to meet the Session of Congress, you will perceive that I have not had a week to spare.Mrs. Adams with her Sister Smith has gone to pay a visit to her friends and Relations at Frederick—Mary Hellen has recovered, and is with her Aunt Frye—Charles and I keep bachelor’s Hall.Love to all friends, from your affectionate brother
				
					J. Q. Adams.
				
					
				
			